 
 
EXHIBIT 10.95
EXECUTION COPY


EMPLOYMENT AGREEMENT




between




Mr. Mario Licciardello


(hereinafter referred to as the “Executive”)




and






Numonyx B.V., a private company with limited liability organized under the laws
of The
Netherlands, with corporate seat in Amsterdam, The Netherlands;


(hereinafter referred to as “Numonyx”)




WHEREAS, Intel Corporation, a Delaware corporation (“Intel”), STMicroelectronics
N.V., a limited liability company organized under the laws of The Netherlands,
with corporate seat in Amsterdam, The Netherlands (“ST”), Redwood Blocker
S.A.R.L., a limited liability company organized under the laws of The
Grand-Duchy of Luxembourg (“FP”), and Francisco Partners II (Cayman) L.P., an
exempted limited partnership organized under the laws of the Cayman  Islands,
have entered into a Master Agreement, dated as of May 22, 2007, as such
agreement may be amended from time to time, (the “Master Agreement”), pursuant
to which such parties have agreed to form Numonyx Holdings B.V. (“Holdings”) and
its Subsidiaries.


WHEREAS, Intel will transfer, and will cause certain of its Subsidiaries to
transfer to Holdings and its Subsidiaries, the Intel Transferred Assets in
consideration for the issuance by Holdings of the Intel Holdings Shares, the
payment by Holdings or its Subsidiaries of the Intel Cash Consideration, and the
assumption by Holdings or its Subsidiaries of the Intel Transferred Liabilities,
all on the terms and conditions set forth in the Intel Asset Transfer Agreement.


WHEREAS, ST will transfer, and will cause certain of its Affiliates to transfer
to Numonyx and its Subsidiaries, the ST Transferred Assets in consideration for
the issuance by Numonyx of the ST Numonyx Shares, the payment by Numonyx of the
ST Cash Consideration, and the assumption by Numonyx and its Subsidiaries of the
ST Transferred Liabilities, all on the terms and conditions set forth in the ST
Asset Contribution Agreement and the ST Ancillary Agreements.


WHEREAS, at Closing, ST will immediately contribute the ST Numonyx Shares to
Holdings in consideration for the issuance by Holdings of the ST Holdings Shares
and the ST Notes on the terms and conditions set forth in the ST Asset
Contribution Agreement and the Note Agreement.
 
 
 

--------------------------------------------------------------------------------

2
 
WHEREAS, FP and an Affiliate of FP will invest in Holdings and its Affiliates by
purchasing and accepting the FP Holdings Shares, on the terms and conditions set
forth in the Share Purchase Agreement.


*****




Article 1


Job Title, Reporting and Employment Duties


1.1 
Title



Numonyx shall employ the Executive as Chief Operating Officer.


The Executive shall also serve as Chief Operating Officer of Holdings.


1.2 
Reporting



The Executive shall report to the Chief Executive Officer of Numonyx.


1.3 
Employment Duties



The Executive shall have duties and responsibilities normally associated with
the position of Chief Operating Officer and such other duties and
responsibilities commensurate with his position and consistent with the
foregoing as may be assigned to him from time to time by the Chief Executive
Officer of Numonyx.


The Executive shall serve Numonyx, Holdings and their Affiliates on a full-time
basis,  act at all times in good faith and further the best interests of
Numonyx, Holdings and their Affiliates, in each case, to the best of his
ability.


During the Employment Period (as defined in Section 2.2 below), the Executive
shall not, directly or indirectly, render services to any other person or
organization without the consent of Numonyx pursuant to authority granted by a
resolution of the Supervisory Board of Holdings (the “Supervisory Board”) or
otherwise engage in activities that would materially interfere with the
performance of his duties and responsibilities hereunder.


Article 2


Duration


2.1 
Effectiveness



This Agreement shall become effective as of the Closing Date, which, for
purposes of this Agreement, is hereinafter referred to as the “Commencement
Date;” provided that the Executive shall be given a period of not fewer than 15
business days following the Commencement Date to review and consider the terms
of this Agreement and to
 
 
 

--------------------------------------------------------------------------------

3
 
consult with his advisors with respect to this Agreement. The Compensation
Committee of the Supervisory Board (the “Compensation Committee”) and the
Executive hereby agree to negotiate in good faith any amendments to this
Agreement that the Executive may reasonably request as a result of the
aforementioned review.


In the event that the transactions contemplated by the Master Agreement are not
consummated, this Agreement shall be automatically null and void.


2.2
Duration



The Executive’s employment under this Agreement shall commence as of the
Commencement Date and shall continue for an indefinite period of time unless
terminated in accordance with the provisions of Article 11. The period from the
Commencement Date until the termination of the Executive’s employment under this
Agreement is referred as the “Employment Period”; and the Executive’s last day
of employment with Numonyx is referred to as the “Date of Termination.”


The Executive hereby understands and agrees that it may be necessary, for the
sole purpose of making the Executive an employee of Numonyx as soon as possible,
for the Executive to be provided with his salary and benefits through an
Affiliate of Numonyx located in Italy for a limited period of time during the
Employment Period until such time as Numonyx has the capacity to provide the
Executive with such salary and benefits through a Swiss Affiliate.
Notwithstanding anything to the contrary in this Agreement, the Executive hereby
agrees that such provision of salary and benefits by such Italian Affiliate
shall not constitute a breach of this Agreement or any other agreement between
the Executive and Numonyx or any of its Affiliates.




Article 3


Place of Work


During the Employment Period, the Executive’s duties shall be carried out in the
principal offices of the Company in the Canton of Vaud, Switzerland. The
Executive nevertheless agrees that he may be subject to travel requirements from
time to time for reasonable business purposes.  Travel arrangements shall be as
per standards customarily used by Numonyx and its Affiliates.


Article 4


Reimbursement of Expenses


Reimbursement of business expenses incurred by the Executive in the conduct of
his duties hereunder shall be made by Numonyx promptly following the
presentation of appropriate justifications in accordance with Numonyx’s policies
as may be in effect from time to time.

 
 

--------------------------------------------------------------------------------

4 



Article 5


Working Time


Normal working time is 40 hours per week. Due to his position and
responsibilities, the Executive understands and accepts that he may have to
perform overtime work to fulfill his duties. Compensation of any overtime work
performed by the Executive is included in the compensation granted to the
Executive in accordance with the provisions of Article 6 of this Agreement.


Article 6


Compensation


6.1 
Salary



During the Employment Period, the Executive shall receive a gross base salary of
CHF 490,000 per annum (such base salary, as increased from time to time, the
“Base Salary”), subject to statutory deductions, payable in 12 equal monthly
installments by bank transfer to a bank account designated by the Executive;
provided that the Base Salary shall be prorated for any partial calendar year of
Numonyx during the Employment Period. Numonyx will provide the Executive with a
monthly written salary statement including all salary deductions.


During the Employment Period, the Base Salary shall be reviewed and adjusted
(but not downward) by the Supervisory Board in good faith, based upon the
Executive’s performance.


6.2
Performance Bonus



For each calendar year during the Employment Period, in addition to the Base
Salary, the Executive shall have the opportunity to earn an annual cash bonus
(the “Performance Bonus”) as reasonably determined by Supervisory Board after
consultation with the Executive, provided the Executive is employed through the
end of the calendar year. Any amount payable in respect of the Performance Bonus
shall be paid in a lump sum in February of the year next following the year for
which the amount is earned or awarded.


The Performance Bonus for calendar years 2008 and 2009 shall be based on the
achievement of the performance goals and in accordance with the methodology, in
each case, as determined by the Compensation Committee in consultation with the
Executive at the first meeting thereof immediately following the Closing Date;
provided that in each of calendar years 2008 and 2009 the target amount of such
Performance Bonus shall be CHF 466,000 (the “Target Performance Bonus”), the
minimum amount of such Performance Bonus shall be CHF 330,000 (the “Minimum
Performance Bonus”) and the maximum amount of such Performance Bonus shall be
CHF 650,000 (the “Maximum Performance Bonus”); provided further that the
Performance Bonus for calendar year 2008 shall not be prorated to reflect the
portion of the calendar year that elapsed prior to the Commencement Date.


 
 

--------------------------------------------------------------------------------

5
 
6.3
Car Allowance



During the Employment Period, Numonyx shall provide the Executive with a car and
provide for the reasonable maintenance thereof in accordance with the applicable
Numonyx policies and procedures of as in effect from time to time.


6.4
Housing Allowance and Relocation



During the Employment Period, the Executive shall be entitled to a housing
allowance in the amount of CHF 6,000 per month in accordance with the applicable
policies and procedures of Numonyx as in effect from time to time.


If, during the Employment Period, the Executive relocates from Italy at the
request of Numonyx, and as agreed by the Executive, Numonyx shall pay or
reimburse the Executive the reasonable costs of such relocation in accordance
with the applicable procedures of Numonyx as in effect from time to time.


6.5
Indemnification



The Executive shall be indemnified in accordance with Section 6.10 of the
Securityholders’ Agreement (and the Indemnification Agreement referenced
therein).




Article 7


Social Security


7.1
Deduction for Social Security



Numonyx shall deduct from the Executive’s Base Salary and Bonus his legal share
for contribution to the statutory Swiss social security scheme as required by
applicable law.


7.2
Accident Insurance



During the Employment Period, the Executive shall be insured in case of both
occupational and non-occupational accidents in accordance with programs provided
by Numonyx as may be in effect from time to time.


  7.3
Loss of Salary Insurance



During the Employment Period, the Executive shall also be entitled to benefits
from a loss of salary insurance in case of inability to work due to illness or
disability in accordance with programs provided by Numonyx as may be in effect
from time to time.

 
 

--------------------------------------------------------------------------------

6 



7.4
Pension Plan



During the Employment Period, the Executive shall be enrolled in the Numonyx
pension plan applicable to Numonyx senior executives as may be in effect from
time to time.  A copy of the rules of the pension plan shall be made available
to the Executive.


7.5
Welfare Benefits



During the Employment Period, the Executive shall be eligible to participate in
and shall receive all benefits under Numonyx’s welfare benefit plans and
programs generally applicable to other Numonyx senior executives, in accordance
with the terms of the plans and programs, as may be amended from time to time.






Article 8


Holidays and Vacation Days


During the Employment Period, the Executive shall be entitled to 30 vacation
days per year in addition to the ordinary statutory holidays observed in the
Canton of Vaud. Vacation shall accrue on a pro rata basis over the year, from 1
January to 31 December. Any unused vacation days in any year shall be carried
forward to the following year in accordance with Numonyx’s policies as may be in
effect from time to time.




Article 9


Sickness, Absence, Special Leave


Except in isolated incidents of short duration, if the Executive is unable to
work as a result of illness, injury, accident or other incapacity or other
circumstances beyond his control, he shall promptly inform the Human Resource
Department of the reason for his absence. If the
Executive’s absence is due to illness, injury or accident, Numonyx may request
that the Executive provide a medical certificate.




Article 10


Data Protection


10.1
Personal Data



The Executive agrees to the storage of his personal data by Numonyx. In case of
transmission of personal data within the Numonyx Group, the recipients of such
data shall keep them confidential and not transmit them to third parties without
the Executive’s prior written approval.

 
 

--------------------------------------------------------------------------------

7 



10.2
Right of Consultation



The Employee may consult his personal data at any time and request the immediate
correction of any incorrect data.




Article 11


Termination


11.1
Ordinary Termination



Unless otherwise provided in this Agreement, the Executive’s employment
hereunder may be terminated at any time by either party giving 30 days’ written
notice to the other party.


11.2
Death



The Executive’s employment hereunder shall terminate without notice on the date
of the Executive’s death.


11.3
Termination for Cause



The Executive’s employment hereunder may be terminated without prior notice and
with immediate effect by either party for any valid reasons within the meaning
of Art. 337 of the Swiss Code of Obligations.


11.4
Resignation from Directorships and Officerships



The termination of the Executive’s employment hereunder for any reason shall
constitute the Executive’s resignation from (i) any director, officer or
employee position the Executive has with Numonyx and any Affiliate of Numonyx
(the “Numonyx Group”) and (ii) all fiduciary positions (including as a trustee)
the Executive holds with respect to any employee benefit plans or trusts
established by Numonyx. The Executive agrees that this Agreement shall serve as
written notice of resignation in this circumstance.




Article 12


Confidentiality


12.1
Confidential Information



Subject to Section 12.2, the Executive shall, other than as may be required in
the ordinary course of the performance of his duties during the Employment
Period, keep confidential at all times, even after the end of the Employment
Period, and shall not reveal, without the prior written consent of Numonyx, all
matters deemed to be confidential by any member of the Numonyx Group
(“Confidential Information”) concerning the assets, liabilities, employees,
goodwill, business affairs of, including
 
 
 

--------------------------------------------------------------------------------

8
 
the names and the addresses of past, present or prospective clients,
confidential commercial concessions, manufacturing processes, marketing data or
any other confidential information concerning, useful to or used by any member
of the Numonyx Group that he has acquired in connection with his employment by
Numonyx; provided that “Confidential Information” shall not include information
that is known to the public (other than due to the Executive’s violation of this
Section 12.1).


12.2
Compelled Disclosure



In the event that the Executive becomes legally compelled by a court or other
governmental authority to disclose any Confidential Information, the Executive
shall provide Numonyx with prompt written notice so that the Company may seek a
protective order or other appropriate remedy. In the event that such protective
order or other remedy is not obtained, the Executive shall exercise his
reasonable efforts to furnish only that portion of such Confidential Information
or to take only such action as is legally required by a binding order of such
court or other governmental authority and shall exercise his reasonable efforts
to obtain reliable assurance that confidential treatment shall be accorded any
such Confidential Information.


12.3
Exclusive Property



The Executive confirms that all Confidential Information is and shall remain the
exclusive property of the Numonyx Group. All business records, papers and
documents kept or made by the Executive relating to the business of the Numonyx
Group shall be and remain the property of the Numonyx Group. Upon the request
and at the expense of the Numonyx Group, the Executive shall promptly make all
disclosures, execute all instruments and papers and perform all acts reasonably
necessary to vest and confirm in the Numonyx Group, fully and completely, all
rights created or contemplated by this Article 12. Anything to the contrary
notwithstanding, the Executive shall be entitled to retain (i) papers and other
materials of a personal nature, including, but not limited to, photographs,
non-business related correspondence, personal diaries, rolodexes, calendars,
personal files and phonebooks; (ii) information showing his compensation or
relating to the reimbursement of expenses; and (iii) copies of employee benefit
plans, programs and agreements relating to his employment or termination thereof
with Numonyx.




Article 13


Non Compete/Non Solicit/Non Disparagement


13.1
Non Compete



The Executive agrees that during the Employment Period and for the 12-month
period following the Date of Termination (such period of time being the
“Restricted Period”), the Executive shall not, without the prior written consent
of Numonyx, directly or indirectly, and whether as principal or investor or as
an employee, officer, director, manager, partner, consultant, agent or
otherwise, alone or in association with any other person, firm, corporation or
other business organization, carry on a Competing
 
 
 

--------------------------------------------------------------------------------

9
 
Business (as hereinafter defined) in any geographic area in which the Numonyx
Group has engaged, or in which the Supervisory Board contemplates that a member
of the Numonyx Group will engage, during such period, in a Competing
Business.  For purposes of this Article 13, carrying on a “Competing Business”
means to engage in the Numonyx Business or any other business engaged in by the
Numonyx within 12 months of termination of employment; provided, however, that
nothing herein shall limit the Executive’s right to (i) own not more than 1% of
any of the debt or equity securities of any business organization (a) that is
then filing reports with the Securities and Exchange Commission pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended, or (b)
that has securities listed on the London Stock Exchange or EURONEXT Paris
exchanges or (ii) return to work as an employee of Intel and/or any of its
subsidiaries, provided that the Executive does not provide services to a
subsidiary, division, business unit or affiliate of Intel that is carrying on a
Competing Business.


13.2
Non Solicit



The Executive agrees that, during the Restricted Period, the Executive shall
not, without the prior written consent of Holdings, directly or indirectly, (i)
interfere with or attempt to interfere with the relationship between any person
who is, or was during the then most recent six-month period, an employee,
officer, representative or agent of the Numonyx Group and any member of the
Numonyx Group, or solicit, induce or attempt to solicit or induce any of them to
leave the employ of any member of the Numonyx Group or violate the terms of
their respective contracts, or any employment arrangements, with such entities;
or (ii) induce or attempt to induce any customer, client, supplier, licensee or
other business relation of any member of the Numonyx Group to cease doing
business with any member of the Numonyx Group, or in any way interfere with the
relationship between any member of the Numonyx Group and any customer, client,
supplier, licensee or other business relation of any member of the Numonyx
Group.  As used herein, the term “indirectly” shall include the Executive’s
permitting the use of the Executive’s name by any competitor of any member of
the Numonyx Group to induce or interfere with any employee or business
relationship of any member of the Numonyx Group.


13.3
Non Disparagement



The Executive agrees that at no time during the Restricted Period or thereafter
shall he make, or cause or assist any other person to make, any statement or
other communication to any third party or to any general public media in any
form (including books, articles or writings of any other kind, as well as film,
videotape, audio tape, computer/internet format or any other medium) which
disparages, or is otherwise critical of, the reputation, business or character
of any member of the Numonyx Group or any of its respective directors, officers
or employees.


Numonyx agrees that during the Restricted Period and thereafter it shall require
its directors, officers and employees, and the directors, officers and employees
of the members of the Numonyx Group, to refrain from making or causing or
assisting any other person to make, any statement or other communication to any
third party or to any general public media in any form (including books,
articles or writings of any other kind, as well as film, videotape, audio tape,
computer/internet format or any
 
 
 

--------------------------------------------------------------------------------

10
 
other medium) which disparages, or is otherwise critical of, the reputation,
business or character of the Executive.


Notwithstanding the foregoing, nothing in this Section 13.3 shall prevent any
person from (i) responding publicly to incorrect, disparaging or derogatory
public statements to the extent reasonably necessary to correct or refute such
public statement or (ii) making any truthful statement to the extent (x)
necessary with respect to any litigation, arbitration or mediation involving
this Agreement, including, but not limited to, the enforcement of this
Agreement, or (y) required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
apparent jurisdiction over such person.


13.4
Reasonableness of the Restrictions



The restrictions contained in this clause are considered by the parties to be
reasonable in all circumstances. Each subclause constitutes an entirely separate
and independent restriction and the duration, extent and application of each of
the restrictions are no greater than is necessary for the protection of the
interests of Numonyx.




Article 14


Injunctive Relief


Without intending to limit the remedies available to Numonyx, the Executive
agrees that a breach of any of the covenants contained in Articles 12 and 13 of
this Agreement may result in material and irreparable injury to the Numonyx
Group for which there is no adequate remedy at law, that it will not be possible
to measure damages for such injuries precisely and that, in the event of such a
breach or threat thereof, any member of the Numonyx Group shall be entitled to
seek a temporary restraining order or a preliminary or permanent injunction, or
both, without bond or other security, restraining the Executive from engaging in
activities prohibited by the covenants contained in Articles 12 and 13 of this
Agreement or such other relief as may be required specifically to enforce any of
the covenants contained in this Agreement. Such injunctive relief in any court
shall be available to the Numonyx Group in lieu of, or prior to or pending
determination in, any court proceeding.


Without intending to limit the remedies available to the Executive, Numonyx
agrees that a breach of the covenant contained in Article 13.3 of this Agreement
may result in material and irreparable injury to the Executive for which there
is no adequate remedy at law, that it will not be possible to measure damages
for such injuries precisely and that, in the event of such a breach or threat
thereof, the Executive shall be entitled to seek a temporary restraining
order  or a preliminary or permanent injunction, or both, without bond or other
security, restraining any member of the Numonyx Group from engaging in
activities prohibited by the covenant contained in Article 13.3 of this
Agreement or such other relief as may be required specifically to enforce the
covenant contained in Article 13.3 of this Agreement. Such injunctive relief in
any court shall be available to the Executive in lieu of, or prior to or pending
determination in, any court proceeding.

 
 

--------------------------------------------------------------------------------

11 



Article 15


Assignment of Developments


15.1
Generally



The Executive acknowledges that all developments, including the creation of new
products, conferences, training/seminars, publications, programs, methods of
organizing information, inventions, discoveries, concepts, ideas, improvements,
patents, trademarks, trade names, copyrights, trade secrets, designs, works,
reports, computer software or systems, flow charts, diagrams, procedures, data,
documentation and writings and applications thereof, relating to the business or
future business of Numonyx that the Executive, alone or jointly with others, has
discovered, suggested, conceived, created, made, developed, reduced to practice,
or acquired during the Executive’s employment with or as a result of the
Executive’s employment with Numonyx (collectively, “Developments”), are works
made for hire and shall remain the sole and exclusive property of Numonyx, free
of any reserved rights or other rights of any kind on the Executive’s part.


The Executive hereby assigns to Numonyx all of his rights, titles and interest
in and to all such Developments, if any.  The Executive agrees to disclose to
Numonyx promptly and fully all future Developments and, at any time upon the
reasonable request and at the expense of Numonyx, to execute, acknowledge and
deliver to Numonyx all instruments that Numonyx shall prepare, to give evidence
and to take any and all other actions (including, among other things, the
execution and delivery under oath of patent or copyright applications and
instruments of assignment) that are necessary or desirable in the reasonable
opinion of Numonyx to enable Numonyx to file and prosecute applications for, and
to acquire, maintain and enforce, all letters patent, trademark registrations or
copyrights covering the Developments in all countries in which the same are
deemed necessary by Numonyx.  All data, memoranda, notes, lists, drawings,
records, files, investor and client/customer lists, supplier lists and other
documentation (and all copies thereof) made or compiled by the Executive or made
available to the Executive concerning the Developments or  otherwise concerning
the past, present or planned business of Numonyx are the property of
Numonyx.  Any such Developments that are in the possession or control of the
Executive will be delivered to Numonyx immediately upon the termination of the
Executive’s employment with Numonyx.


15.2
Patent Applications



If a patent application or copyright registration is filed by the Executive or
on the Executive’s behalf during the Executive’s employment with Numonyx or
within one year after the Date of Termination, describing a Development within
the scope of the Executive’s work for Numonyx or which otherwise relates to a
portion of the business of the Company of which the Executive had knowledge
during his employment with Numonyx, it is to be conclusively presumed that the
Development was conceived by the Executive during the period of such employment.

 
 

--------------------------------------------------------------------------------

12 





Article 16


Miscellaneous


16.1
No Conflicting Agreement



The Executive represents and warrants to Numonyx that (i) the Executive has not
taken, and/or will return or (with the consent of his former employer) destroy
without retaining copies, all proprietary and confidential materials of his
former employer (other than that which pertains to the business of the Numonyx
Group); (ii) the Executive has not used, without the consent of his prior
employer, any confidential, proprietary or trade secret information in violation
of any contractual or common law obligation to his former employer; (iii) except
as previously disclosed to Numonyx in writing, the Executive is not party to any
agreement, whether written or oral, that would prevent or restrict him from
engaging in activities competitive with the activities of his former employer,
from directly or indirectly soliciting any employee, client or customer to leave
the employ of, or transfer its business away from, his former employer or, if
the Executive is subject to such an agreement or policy, he has complied with
it; and (iv) the Executive is not a party to any agreement, whether written or
oral, that would be breached by or would prevent or interfere with the execution
by the Executive of this Agreement or the fulfillment by the Executive of the
his obligations hereunder.


16.2
Defense of Claims



The Executive agrees that, during his employment, and for a period of five years
after the Date of Termination, upon written request from Numonyx, the Executive
will cooperate with Numonyx in the defense of any claims or actions that may be
made by
or against the Company that affect the Executive’s prior areas of
responsibility, except if the Executive’s reasonable interests are adverse to
Numonyx in such claim or action. Any request for the Executive’s cooperation
pursuant to this Section 16.2 shall take into account the Executive’s other
personal and business commitments at the time of such request. Numonyx agrees to
promptly reimburse the Executive for all of the Executive’s reasonable travel
and other direct expenses incurred, or to advance such expenses as will be
reasonably incurred, to comply with the Executive’s obligations under this
Section 16.2.


16.3
Amendments



This Agreement cannot be amended or waived in any way, in whole or in part,
except by an instrument in writing signed by the parties hereto.


16.4
Assignment; Binding Agreement



This Agreement and any and all rights, duties, obligations or interests
hereunder shall not be assignable or delegable by the Executive.  This Agreement
and all of Numonyx’s rights and obligations hereunder shall not be assignable by
Numonyx


 
 

--------------------------------------------------------------------------------

13
 
except as incident to a reorganization, merger or consolidation, or transfer of
all or substantially all of Numonyx’s assets; provided that the assignee or
transferee is the successor to all or substantially all of the assets of Numonyx
and assumes the liabilities, obligations and duties of Numonyx under this
Agreement, either contractually or by operation of law.  This Agreement shall be
binding upon, and inure to the benefit of, the parties hereto, any successors to
or assigns of Numonyx and the Executive’s heirs and the personal representatives
of the Executive’s estate.




16.5
Governing Law



This Agreement shall be governed by and construed in accordance with the laws of
Switzerland.


16.6
Jurisdiction



Any disputes arising out of or in connection with this Agreement shall be
submitted to the competent courts of the Canton of Vaud.


16.7
Survival of Certain Provisions



The rights and obligations set forth in Sections 6.5, 16.2, 16.5 and 16.6 and
Articles 12 through 15 shall survive any termination or expiration of the
Employment Period.


16.8
Definitions



Except as stated herein, capitalized terms used in this Agreement that are not
defined herein shall have the meaning ascribed to such terms in the Master
Agreement.


16.9
Exhibits



Any Exhibits attached to the Agreement shall form an integral part hereof.


16.10
Notices



Any notices to be given under this Agreement to the Executive shall be served
either personally or via registered mail sent to the Executive’s home address as
recorded in the records of Numonyx.  Any notices to be given under this
Agreement to Numonyx shall be served via registered mail to Numonyx B.V., A-ONE
Biz Center, Z.A. Vers la Piece, Rte. De l’Etraz, 1180 Rolle, Switzerland,
Attention: General Counsel.  Notices and other communication hereunder shall be
effective upon receipt.


16.11
Prior Agreements



This Agreement supersedes any prior written or oral agreement between the
parties with respect to the matters covered herein.

 
 

--------------------------------------------------------------------------------

14 





16.12
Tax and Legal Fees



Numonyx shall, at or promptly following the Commencement Date, reimburse the
Executive, on a tax-protected basis, upon presentation of appropriate
documentation, for all legal fees and expenses, including tax advice, reasonably
incurred by the Executive in connection with the preparation and negotiation of
this Agreement; provided that such reimbursement shall not exceed 10,000 euros.


In addition, Numonyx shall reimburse the Executive for expenses related to tax
advice and preparation services for a period of two years following the
Commencement Date, subject to a maximum amount of CHF 10,000.


16.13 Counterparts


This Agreement may be executed by either of the parties hereto in counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument.

 
 

--------------------------------------------------------------------------------

 

Executed in two copies, in ______________ on    30     March, 2008:






NUMONYX B.V.




By  ____/s/ Kevin M. Fillo________                                          
Name:




THE EXECUTIVE
 
 
_________________________________

Mario Licciardello


















































































[Signature Page to COO Employment Agreement for Mario Licciardello]





 
 

--------------------------------------------------------------------------------

 



Executed in two copies, in ______________ on   30    March, 2008:






NUMONYX B.V.




By                                                   
Name:




THE EXECUTIVE




    /s/ Mario Licciardello_________                                      
Mario Licciardello


















































































[Signature Page to COO Employment Agreement for Mario Licciardello]



--------------------------------------------------------------------------------

